DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 8, and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Tackaberry 
Waters et al. (US Patent Application Publication No. 2019/0310700, “Low-Power Mode for a USB Type-C Power Delivery Controller”) is cited to teach a system includes a power delivery (“PD”) controller in a USB Type-C system that includes a configuration channel (“CC”), PD preamble detector, and a power-usage circuit. The PD controller includes a CC input that receives a PD message. The PD preamble detector is configured to detect a PD message preamble based in part upon a power of a filtered PD message and communicates a wake-up signal to the power-usage circuit in response to detecting a PD message preamble.
Wada et al. (US Patent Application Publication No. 2016/0149717, “House Monitoring System”) is cited to teach a monitoring system, in which a master device that is connected to a fixed telephone network so as to perform calls to other fixed telephones sets a power supply device to an operation mode in a case where a mobile phone terminal is located within a wireless communication range of the master device, and sets the power supply device to an operation stop mode in a case where the mobile phone terminal is not located within the wireless communication range of the master device. A power supply device is connected to an electric apparatus disposed in a house, supplies power to the electric apparatus in a case where the operation mode is set by the master device, and does not supply power to the electric apparatus in a case where the operation stop mode is set by the master device.

However, none of the references cited above, neither in combination nor individually, teaches all of the limitations in claims 1, 8, and 15, in particularly “… sending, by the first safety chip, signaling power to a second safety chip of the power supply; receiving, by the first safety chip, a message from the second safety chip indicating that the second safety chip is receiving the signaling power; sending, by the first safety chip, an instruction to the second safety chip to cause the power supply to provide direct current via the power jack; and determining, by the first safety chip, that the power supply is providing the direct current via the power jack to the computing device…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187